Case 1:17-cv-00844-WJM-SKC Document 196-5 Filed 11/26/19 USDC Colorado Page 1 of 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF COLORADO
Brandon Fresquez,
Case No. 1:17-cv-844-WYD-MLC
Plaintiff,
DECLARATION OF

Vv, NICHOLAS D. THOMPSON
BNSF Railway Co.,

Defendant.

 

 

 

 

1. I, Nicholas D. Thompson, am over the age of eighteen years, am personally familiar with the
following facts, and am competent to testify thereto.

2. An employee who no longer works for The Moody Law Firm was responsible for
calendaring the applicable due dates. Unfortunately, she calendared the deadlines for both
submissions December 2, 2019.

3. On November 26, 2019, I saw that BNSF had filed its submission the day before. I
investigated why BNSF had filed what I thought wasn’t due for another week when it did and
learned of our office’s former employee’s error.

4. We had not yet begun drafting what Fresquez intended to file to supplement his request for wage
loss. I have therefore spent the remainder of the day drafting this motion and the brief attached
hereto.

5. Ihave not read what BNSF submitted yesterday.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United States
of America that the foregoing is true and correct.

Dated: November 26, 2019 \.
,

Nicholas D. Thompson

 
